Citation Nr: 1214566	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-28 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a spine disorder, claimed as a low back disorder.

2.  Entitlement to service connection for a respiratory disorder, to include as a result of exposure to asbestos or to chemicals including jet fuel fumes.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from April 1972 to April 1975, and had periods of verified and unverified reserve service thereafter until his reserve records were closed in 1983.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal was Remanded in February 2012.
 
The Veteran requested a hearing before the Board by videoconference.  The requested Videoconference Hearing was conducted by the undersigned Veterans Law Judge in October 2011.


FINDINGS OF FACT

1.  Service treatment records and reserve records disclose no notation that the Veteran reported back pain or back injury until after October 1980, when the Veteran sustained the first of several post-service back injuries at work.  

2.  The Veteran's contentions that he had back pain chronically and continuously in service and thereafter, prior to October 1980, are not credible.

3.  The medical evidence establishes that the Veteran's only respiratory disorder is sinusitis, which the medical opinions of record establish is secondary to gastroesophageal reflux disease, for which service connection is not in effect, and the medical evidence establishes that the Veteran's sinusitis is not due to allergies, and the Veteran's contention that allergies to asbestos or chemicals such as jet fuel caused sinusitis is not competent to establish such etiology.   

4.  The medical evidence establishes that the Veteran's tinnitus is not etiologically related to his active service, and the Veteran's testimony that he does not recall when tinnitus became chronic is adverse to the claim. 

5.  The medical evidence establishes that hypertension was not manifested during the Veteran's active service or within an applicable period thereafter, and the medical opinion of record establishes that hypertension is not etiologically related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  A spine disorder or low back disorder was not incurred in or aggravated by active military service, nor may arthritis of the spine be presumed to be.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  A respiratory disorder diagnosed as sinusitis was not incurred in or aggravated by active military service and is not proximately due to, the result of, or secondary to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

3.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

4.  Hypertension was not incurred in or aggravated by active military service, nor may service connection for hypertension be presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for the claimed disorders.  Before addressing the claims on the merits, the Board will address its duties to the claimant.  

VA's Duties to the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 that fully addressed the notice elements and was sent prior to the initial RO decision.  This letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Additional notice was issued in February 2012, after the Board's February 2012 Remand.  

The Veteran has not asserted or demonstrated any error in VCAA notice, and the record does not disclose any failure to comply with the VCAA.  If there was any defect in the notice, the Veteran was not prejudiced by such defect.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran. 

Duty to assist

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, service treatment records have been sought.  The Veteran has testified, and, during his testimony, identified additional records that might substantiate his claims.  At his 2011 videoconference hearing before the Board, the Veteran alleged that there were additional service treatment records that had not been located.  Another request for service treatment records for the Veteran was sent, and additional microfiche was obtained.  In particular, the additional evidence sheds light on the Veteran's period of reserve service following his separation from active service in 1975.

The Veteran also contended during his testimony that additional VA clinical records were available.  VA clinical records through December 2011 have been associated with the virtual claims file.  The Veteran was afforded the opportunity to identify or submit employment records and private clinical records he had indicated might help substantiate his claims, but the Veteran has not responded to the request for information, so VA is unable to obtain additional records.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (a claimant cannot passively wait for assistance in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  

The Veteran has, during the course of the Remand, been afforded VA examinations.  Thus, all actions directed in the Remand had been conducted, and the Veteran has not identified any additional evidence which should be obtained.  

The Board concludes that VA has satisfied its duty to assist the Veteran in obtaining evidence pertinent to his claims.  No useful purpose would be served in remanding these matters for yet more development.  

Claims for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  A presumption is applicable for arthritis and hypertension.   

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; 
(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In each case, the Board must determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown,  7 Vet. App. 439, 448 (1995) (en banc).

After the Board determines whether evidence is competent, it must evaluate the credibility of the evidence.  Factors used to evaluate credibility include the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment.  

Facts and analysis

The Veteran's service treatment records disclose that his blood pressure was 136/70 at the time of his April 1972 entrance examination.  The Veteran reported air sickness in the history he completed in March 1972, as well as tooth or gum trouble, but he denied sinusitis, hay fever, or recurrent back pain.  The provider who summarized his medical history in April 1972 noted the history of air sickness and toothaches.  He reported an injury to the right wrist in October 1972.  The Veteran's January 1975 service separation examination described his spine, respiratory system, and cardiovascular systems, as normal.  He sought treatment for complaints of backache, headache, vomiting, and nasal congestion in February 1975.  Influenza was suspected.  The Veteran's blood pressure was recorded as 104/70 at the time of separation examination.  

A March 1976 notation for reserve purposes states that the Veteran was qualified for release from active duty for training.  In March 1977, the Veteran was found physically qualified for active duty for training.  A November 1978 examination for reserve purposes discloses that the Veteran's blood pressure was 126/80.  His spine, heart, and lungs were described as normal.  In an undated history completed by the Veteran, which appears to be possibly completed at the time of the November 1978 physical examination, the Veteran provided a history of hearing loss, headaches, difficulties with sleeping, but did not report tinnitus, and stated he was not taking any medications. 

An October 1980 Report of Injury reflects that the Veteran sustained a strain to the lower back as he was lifting an aircraft wing shield during his post-service employment as a mechanic while working on the flight line.  A June 1981 private clinical record reflects that the Veteran sustained a lumbosacral strain while hooking a power cable to an aircraft.  

Examination conducted for purposes of reserve enlistment in August 1981 reflects that the Veteran reported a "pulled disc" 4 months prior to the examination.  The physical examination discloses "usual" range of motion of the back.  The Veteran's blood pressure was 138/74.  The Veteran's reserve enlistment was deferred until he was able to provide a clinical summary from an orthopedic surgeon.  The Veteran provided an August 1981 medical statement indicating that he was pain-free and performing his usual duties.  Microfiche records show that the Veteran signed an enlistment contract in August 1981.  However, in 1983, the Veteran's reserve service records were closed for non-participation.  

In 1991, the Veteran sustained a sacral strain when dragging an engine sling.  Another report of injury dated in 1992 reflects that the Veteran complained of back pain after installing bolts on the wing of an aircraft.  

Evaluation for initial VA treatment in August 2002 discloses a history of hypertension and cardiovascular disorders.  In February 2006, the Veteran reported that he was still having a cough and post-nasal drip despite use of Allegra and other medications.  He reported that the symptoms had been present for "several years."  The Veteran continued to complain of increased symptoms, and was referred for otorhinolaryngology evaluation in 2008.  The specialist determined that the symptoms could be due to laryngopharngeal reflux.  Medications to control gastroesophageal reflux (GERD) were prescribed.  The Veteran's symptoms of sinusitis have since been under improved control, according to the providers.  

Private clinical records dated from 2002 to 2008 reflect that the Veteran sought specialty cardiovascular treatment, status post cardiac artery bypass grafting.  


1.  Claim for service connection for a spine disorder, to include a low back disorder

At this 2011 videoconference hearing, the Veteran testified that he incurred injuries which caused back pain in service.  The Veteran testified that he did not seek specific medical evaluation for these injuries while in service.  October 2011 Videoconference Hearing Transcript (Tr.) at 13.  His service treatment records disclose no complaints of backache, except on one occasion in February 1975, when he had numerous other symptoms, including vomiting, and influenza was suspected.  

The Veteran testified that he did not undergo separation examination at the time of his separation from service.  (Tr. 8).  However, the evidence reflects that the Veteran's medical history is dated in April 1975, the month of his service separation, and there is a service separation physical examination report dated in January 1975.  The April 1975 history completed by the Veteran, as noted above, reflects that the Veteran denied that he had recurrent back pain.  

The Veteran testified that he did seek treatment for back pain soon after his service.  Records related to the Veteran's reserve service contradict this assertion, as those records reflect no report of back pain prior to an August 1981 examination.  Rather, he reported being in good health, and reported that he was not taking any medications.  The Veteran's spine was described as normal at the time of a 1978 examination.  The Veteran has not identified any provider who treated him prior to an injury he sustained while at work in October 1980.  

An October 1980 report of injury reflects that the Veteran reported back pain following lifting an aircraft wing shield.  The Veteran reported the back pain to a supervisor, and a report states that the Veteran was seen by a physician the following day.  The October 1980 report of injury is not accompanied by a record from a clinical provider.

In June 1981, the Veteran sustained a strain of the lumbosacral region.  A report of that injury is accompanied by a clinical record, which reflects that the Veteran's low back pain resolved within a few days.  

In 1991, the Veteran sustained back pain at work.  A clinical record reflects that the Veteran was offered an "injection" but declined that treatment.  The Veteran testified that he was offered injections and traction for treatment of post-service back pain and declined such treatment.  

The examiner who conducted a February 2010 VA examination of the Veteran's back concluded that the Veteran has degenerative disc disease of the lumbar spine.  The examiner discussed the in-service injuries reported by the Veteran, and noted review of the post-service records of employment injury.  The examiner concluded that the Veteran's employment-related post-service injuries, rather than his reported in-service injuries, resulted in the current lumbar spine disc disease.  The examiner explained that, since the Veteran was able to engage in physically demanding work after service, it was likely that the back disorder resulted from post-service employment.  

The service treatment records, as noted by the Veteran, do not disclose a report of back injury in service.  The post-service reserve service records prior to 1981 disclose that the Veteran did not report a history of back pain.  Although the Veteran has testified that he had back pain chronically and continuously following two injuries sustained in service, the Board finds that this testimony is not credible.  Even though the Veteran may sincerely believe that his back pain continued after service, more than 30 years have elapsed since the Veteran's April 1975 separation from service.  The Veteran's current statements are less reliable than his contemporaneous reports, which did not include reports of back pain.  The Veteran testified that he sought treatment for back pain following service, but the Veteran himself testified that he did not discuss the incidents of back injury in service with any provider who treated him for back pain prior to 2010.  

This testimony is adverse to the claim.  It is not credible that the Veteran would have experienced unresolved back pain following what he believed to be a significant back injury in service, and would have experienced back pain chronically and continuous following his service separation in 1975 but fail to identify that fact at service separation, or during reserve service, and without discussing that injury with any provider prior to 2010.  The Veteran's current contention that he experienced chronic back pain before he incurred post-service back injuries while working as an aircraft mechanic is not credible.  

The Board notes that it seems logical, given the Veteran's physically demanding post-service employment as an airplane mechanic, that he did experience recurring symptoms of back pain.  While the Veteran is competent to state that he experienced back pain during service and that he had symptoms of back pain after service, the Veteran, as a lay person, is not competent to opine as to the underlying cause of his back pain.  A lay person cannot observe the underlying cause of back pain, as the objective cause of subjective back pain is not visible to a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, the Veteran's lay evidence that he had back pain in service and continued to have back pain after service is not sufficient to link the cause of the in-service back pain to the post-service back pain.  In contrast, the provider who conducted medical examination concluded, after obtaining the Veteran's report of injuries and symptoms, conducting physical examination, and reviewing the post-service evidence, that it was less than likely that the Veteran's current disorder of the spine was incurred during his active service.  

The Board finds that the examiner's opinion rendered in February 2010 is probative and persuasive.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.  

2.  Claim for service connection for a respiratory disorder

The objective evidence establishes that the Veteran did not report respiratory symptoms in service.  He did not report respiratory symptoms or allergies during his reserve service.  He has testified as to his belief that he used to sleep under pipes on a carrier.  (Tr. 18).  He had also stated his belief that exposure to various chemicals, such as aircraft fuel, could have caused his current respiratory disorder or allergies.  

The Veteran testified that he had difficulty breathing at night.  The Board notes that the Veteran did not testify that his difficulty breathing had been chronic and continuous since his service.  Thus, the Veteran's lay testimony alone does not establish continuity of symptoms since service.

The Board notes that no provider has assigned a diagnosis of asbestosis or a disorder related to exposure to asbestos.  The Veteran himself testified that no provider had given him a diagnosis "for his lungs."  This is significant unfavorable evidence, in view of the Veteran's history of cardiac bypass surgery and other cardiovascular procedures.  The Board notes that the clinical records from the Veteran's private cardiologists reveal that the Veteran underwent comprehensive diagnostic evaluations.  It is not credible that the Veteran had respiratory symptoms prior to the time that he sought treatment for his cardiovascular disorders but failed to report such symptoms to his providers.  It is also not credible that the Veteran currently has asbestosis or other respiratory disorder that results from his service but remains undiagnosed by private or VA physicians, where the evidence reflects that the Veteran underwent cardiac bypass grafting about 10 years ago and has continued to be followed by private treating cardiovascular specialists and well as by VA physicians.  The lack of notation in the private or VA treatment records since 2002 that the Veteran reported symptoms beginning in or soon after service is significant evidence that no statement of continuity and chronicity of a respiratory disorder or allergies is credible.  

The examiner who conducted VA examination in February 2012 concluded that the Veteran had sinusitis.  The examiner noted that skin testing establishes that the chronic sinusitis was not due to allergies.  The Veteran contends, in part, that, if he does not have asbestosis or a respiratory disorder directly due to his exposure to asbestos and chemicals such as jet fuel, those exposures resulted in allergies that cause the current sinusitis.  The medical evidence establishes that the Veteran's sinusitis is not due to allergies, and the Veteran's lay contentions as to the etiology of sinusitis are not competent to establish that his sinusitis is of an etiology related to in-service exposure to inhaled chemicals or asbestos.  

While the Veteran as a lay person is competent to testify as to some matters of diagnosis and etiology, this involves matters that are simple enough to be amendable to lay analysis.  Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a Veteran's particular disability is the type of disability for which lay evidence is competent); Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  With regard to etiology of current sinusitis, this appears to the Board to be the type of internal, nonobservable medical process as to which lay testimony is not competent.

Rather, evaluation established that the Veteran's symptoms of difficulty breathing at night, feeling like his throat was closing up, and other symptoms, and other symptoms which the Veteran in his testimony attributed to a respiratory disorder are symptoms of reflux.  The examiner concluded that sinusitis, which developed after 1990, was not due to any incident of the Veteran's service, but rather, was due to GERD.  The Veteran does not contend that GERD was incurred in or manifested during service or is otherwise related to his service.  Service connection is not in effect for GERD, so service connection for sinusitis which is due to GERD cannot be granted.  

No criterion for service connection for a respiratory disorder is met.  The Veteran did not manifest a respiratory disorder in service, or chronically after service, or until many years elapsed after service separation.  The medical evidence establishes that the only respiratory disorder for which there is a current diagnosis, sinusitis, is not related to exposure to asbestos or to any other incident of service.  

The Veteran does not meet the criteria for service connection for sinusitis under any potential theory of direct or secondary entitlement.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.  

3.  Entitlement to service connection for tinnitus

The Veteran reported hearing loss in service, but he did not report tinnitus.  At his hearing, the Veteran testified that he had episodes of tinnitus in service, but he did not testify that he recalled the ringing as ongoing.  

The Veteran reported hearing loss during his reserve service, but he did not report tinnitus.  The Veteran testified that he reported tinnitus after service during hearing monitoring at his place of employment, and he requested that the record be held open after his videoconference hearing so that he could submit employment records.  The Veteran has not submitted any post-service evidence that he reported tinnitus before he submitted the 2008 claim on appeal.  

At his hearing, the Veteran testified that he could not recall whether or not he was having tinnitus when he separated from service.  He testified that he did recall having ringing in his ears some after he started his post-service employment as an airplane mechanic.  Tr. 8.  At the 2012 audiology examination, the Veteran reported, consistent with his hearing testimony, that he was unsure of time of onset of chronic tinnitus.  

The record establishes that the Veteran was exposed to aircraft noise in service, prior to his service separation in 1975, and that the Veteran was employed around aircraft from his service separation in 1975 until that employment ended in 2011.  The examiner concluded that it was less than likely that tinnitus began during or resulted from the Veteran's service.  

The Veteran's testimony that he had episodes of tinnitus in service is credible.  The Veteran testified that he was unsure of the date of onset of tinnitus that remained chronic and continuous.  Since there is no notation that the Veteran reported tinnitus during reserve service, at a time when he did report hearing loss, the Board finds that the evidence is against a finding that tinnitus was present chronically and continuously during service.  The credible evidence establishes that tinnitus became chronic at some point during the Veteran's post-service employment as an aircraft mechanic.  

Since reporting of onset and symptoms of tinnitus is entirely subjective, the determination as to whether tinnitus is of service origin must be based entirely on the Veteran's reports and the assessment of credibility of those reports.  The examiner who conducted VA examination concluded that the Veteran's reports were consistent with post-service incurrence of tinnitus, and that it was less than likely that tinnitus resulted from the Veteran's service.  The Veteran's statements that he cannot now accurately recall when tinnitus became chronic are credible.  
The medical evidence establishes that the Veteran's current tinnitus is not etiologically linked to his service.  The Veteran's testimony and statements establish, in essence, that he cannot now recall when his tinnitus became chronic, but that it might have been soon after his service or a result of his service do not place the evidence in equipoise, given the lack of reporting of tinnitus during the approximately six years following the Veteran's service discharge.  Thus, the preponderance of the evidence is against a finding that the Veteran's lay evidence establishes a link between the current complaints of tinnitus and the Veteran's active service, since his statements that he does not recall when tinnitus became chronic are the most credible evidence of record with regard to onset of chronic tinnitus.  

As noted, onset of tinnitus is subjective, so a lay person is competent to report when he/she experienced symptoms, but the Veteran in this case has clearly stated that he cannot accurately recall when those symptoms became chronic.  There is no other evidence to support onset during service or during an applicable presumptive period.  Given the length of time that has elapsed since the Veteran's service discharge, the Board finds that his testimony that tinnitus might have become chronic proximate to his service is not of sufficient weight and probative value to place the evidence in equipoise.  

The preponderance of the evidence establishes that it is not at least as likely as not that the Veteran's tinnitus became chronic in service or that his current tinnitus results from his service.  The preponderance of the credible evidence is against the claim, and there is no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.  

4.  Claim for service connection for hypertension

Service treatment records establish that hypertension was not diagnosed in service.  Reserve service records which show that the Veteran's blood pressure was 126/80 in November 1978, about three years after the Veteran's service discharge, establish that hypertension was not present within an applicable presumptive period.  

The post-service clinical records establish that the Veteran has been treated for hypertension for at least 10 years.  However, since the Veteran's service discharge was about 35 years ago, this evidence does not link the current hypertension to the Veteran's service.  

The Veteran contends that his hypertension is due to the stresses he experienced in service.  The Veteran acknowledged that hypertension was first diagnosed about 10 years ago.  However, he contends that his hypertension must have been present for many years, because he had been using Rolaids for many years prior to 2002 to treat symptoms he now knows were due to hypertension.  Hypertension is not a disorder which is readily visible to a lay person.  Thus, the Veteran, as a lay person, is not competent to state when hypertension began, and is not competent to provide a medical opinion as to the cause underlying development of hypertension.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, the Veteran's lay contention that he developed hypertension as a result of stresses incurred in service is not competent evidence to link hypertension to service.  The Veteran's lay statements as to his belief that the onset of hypertension was proximate to his service discharge are not competent lay evidence, and are not probative to establish chronicity and continuity, since the Veteran is not competent to state from lay observation when hypertension had its onset or became chronic.  

The examiner who conducted the February 2012 VA examination concluded that the Veteran's hypertension was due to aging, to genetic factors, and to dietary factors.  The examiner concluded that it was less than likely that the Veteran's hypertension was due to or caused by his service.  The examiner discussed the Veteran's history, the service treatment records, the Veteran's statements, and post-service medical records.  The examiner's unfavorable opinion is competent, probative evidence.  That opinion is unfavorable to the Veteran's claim and places the preponderance of the evidence against the claim.  

The preponderance of the competent, probative evidence is against the claim, and there is no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

The appeal for service connection for a spine disorder, claimed as a low back disorder, is denied.

The appeal for service connection for a respiratory disorder, to include as a result of exposure to asbestos or to chemicals including jet fuel fumes, is denied.

The appeal for service connection for tinnitus is denied.

The appeal for service connection for hypertension is denied.



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


